UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1250


AGNES MANDJO KALLA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2010             Decided:   September 9, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter T. Ndikum, Silver Spring, Maryland, for Petitioner. Tony
West, Assistant Attorney General, Douglas E. Ginsburg, Assistant
Director, Frank M. Johnson, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Agnes Mandjo Kalla, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)      dismissing           her     appeal    from    the     immigration

judge’s     decision      denying             her      applications        for           asylum,

withholding     of    removal       and       withholding       under     the      Convention

Against Torture (“CAT”).            We deny the petition for review.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                   8 U.S.C.

§   1158(a),    (b)    (2006).           It    defines    a     refugee       as    a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                  8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution        involves       the    infliction           or   threat         of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds[.]”                  Qiao Hua Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.    §    1208.13(a)         (2010),      and    can      establish

refugee status based on past persecution in her native country

on account of a protected ground.                        8 C.F.R. § 1208.13(b)(1)

(2010).     Without      regard      to        past    persecution,        an      alien     can

                                               2
establish      a     well-founded       fear    of    persecution          on   a       protected

ground.        Ngarurih     v.     Ashcroft,        371    F.3d     182,    187     (4th      Cir.

2004).

               “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                                     Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), cert. denied, 130 S. Ct. 1048 (2010).

               For asylum applications filed after the passage of the

REAL    ID     Act    of   2005,    a    trier       of    fact,     “[c]onsidering           the

totality of the circumstances, and all relevant factors,” may

base     a     credibility         determination            on      any     inconsistency,

inaccuracy, or falsehood “without regard to whether [it] goes to

the      heart        of   the      applicant’s             claim[.]”               8      U.S.C.

§ 1158(b)(1)(B)(iii)             (2006).            “[I]n     evaluating            an     asylum

applicant’s          credibility,       an     IJ    may     rely    on     omissions         and

inconsistencies that do not directly relate to the applicant’s

claim     of       persecution      as       long     as     the     totality            of   the

circumstances         establish     that     the     applicant       is    not      credible.”

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 164 (2d Cir. 2008); see

also Mitondo v. Mukasey, 523 F.3d 784, 787-88 (7th Cir. 2008)

(noting that the new statute abrogates decisions that focus on

                                               3
whether the inconsistency or omission goes to the heart of the

applicant’s claim for relief).

            Credibility        findings       are    reviewed     for       substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.        Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                   “Examples of specific and

cogent   reasons      include    inconsistent         statements,          contradictory

evidence,   and      inherently    improbable         testimony[.]”           Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citation omitted).

            This      court     accords     broad,      though        not     unlimited,

deference       to   credibility    findings          supported       by     substantial

evidence.        Camara   v.    Ashcroft,      378    F.3d     361,   367     (4th   Cir.

2004).    If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.       Tewabe, 446 F.3d at 538.             Likewise, “the immigration

judge    cannot      reject    documentary          evidence    without        specific,

cogent reasons why the documents are not credible.”                         Kourouma v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).

            A    determination     regarding         eligibility      for     asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

                                          4
Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                       8 U.S.C. § 1252(b)(4)(B)

(2006).    This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                 Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

            We    conclude         that   substantial        evidence          supports   the

adverse credibility finding.               Because Kalla failed to establish

past    persecution      or    a    well-founded         fear   of       persecution,      her

applications for asylum and withholding of removal were properly

denied.    We also conclude Kalla failed to establish eligibility

for    relief    under   the       CAT.    See       8   C.F.R.      §    208.16(c)(1,      2)

(2010).

            Accordingly,           we   deny       the   petition        for   review.      We

dispense    with     oral      argument        because       the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                               5